Title: From Thomas Jefferson to George W. Erving, 10 July 1803
From: Jefferson, Thomas
To: Erving, George W.


          
            Dear Sir
                     
            Washington July 10. 1803.
          
          I take the liberty of putting under your cover the inclosed letters. two of them contain pamphlets, & I would therefore wish them to be so conveyed as to avoid the expence of postage. that to Sr. John Sinclair can be left at his house in town, from whence he has doubtless regular means of conveyance to his residence in Scotland where he probably is at this season. I do not know that mr Strickland has any particular deposit in London. I must get you to supply whatever is defective in the address of the Earl of Buchan and to forward the letter by post. presuming the intercourse between England & Leghorn is still open, I have also inclosed a letter for mr Appleton, our Consul there, to be forwarded as you shall see best.
          The preference we had given to the ways of peace rather than of war for obtaining an easier position on the Missisipi, had already met the approbation of the more candid federalists and had loosened them from their leaders; the happy termination of it has given that party it’s coup de grace. those who had made themselves so prominent as to be ashamed to retreat, will still make a noise. but they will be literally a vox et præterea nihil. the mercantile interest indeed, which identifies itself with England, not having yet corrected their belief that this administration has partialities against England, still follow their old file-leaders, and give them the benefit of the numerous newspapers which their advertisements support. the rectification of this error, the employment of proper means to neutralise at least the banking interests, will affect the merchants more favorably. if we place the new accession of Louisiana on proper grounds, while it secures our peace, it may be the means of confining & condensing our population on the E. side of the Missisipi, instead of diffusing it; and of removing our Indian population to the other side. the books you sent are recieved, but not yet opened. on a view of the invoice the prices appear reasonable. Accept my friendly salutations & assurances of great esteem.
          
            Th: Jefferson
          
        